 

Exhibit 10.43

PURCHASE AGREEMENT

This Purchase Agreement (“Agreement”) is made as of the 23rd day of February,
2016, by and between FSN Southern Holdings, Inc., a Colorado corporation
(“Fox”), Scripps Networks, LLC, a Delaware limited liability company (“SNLLC”),
and FOX-BRV Southern Sports Holdings, LLC, a Delaware limited liability company
(the “Company”).

RECITALS

A. Fox and SNLLC are the sole members of the Company, which is governed by that
certain Operating Agreement of the Company dated January 23, 2007, as amended
(the “Operating Agreement”). Capitalized terms used herein without definition
have the meanings given to them in the Operating Agreement.

B. SNLLC acquired its Membership Interest from BRV, Inc., a Delaware
corporation, as a result of internal corporate and asset restructurings by The
E. W. Scripps Co., an Ohio corporation and formerly a parent company of SNLLC
and BRV, Inc. As a result of such restructurings, SNLLC is directly owned by
Network Holdings, Inc., a Delaware corporation, which in turn is owned by
Scripps Networks Interactive, Inc., an Ohio corporation (“SNI”).

C. SNLLC’s Membership Interest constitutes 7.25% of the Membership Interests;
and Fox’s Membership Interest constitutes 92.75% of the Membership Interests.

D. SNLLC desires to sell to Fox, and Fox desires to purchase from SNLLC, all of
SNLLC’s Membership Interest, on the terms and subject to the conditions set
forth in this Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I.

INTERPRETATION

1.1 Interpretation. For purposes of this Agreement, (a) the term “including”
shall be deemed to be followed by the words “without limitation”; (b) the terms
“herein,” “hereof,” “hereby,” “hereto” and “hereunder” shall refer to this
Agreement as a whole; (c) references to Articles, Sections and Exhibits are to
Articles, Sections and Exhibits of or to this Agreement; (d) the singular shall
include the plural, and vice versa; (e) the masculine shall include the feminine
and neuter; (f) the term “or” shall not be exclusive and (g) references to
statutes shall include amendments to and judicial interpretations of such
statutes.

ARTICLE II.

PURCHASE AND SALE

2.1 Purchase Price. On the terms and subject to the conditions hereof, at the
Closing (as defined in Section 2.2), SNLLC shall assign, sell, transfer and
deliver to Fox, free and clear of any lien, security interest, pledge, claim or
encumbrance (except as provided by applicable securities laws or the Operating
Agreement) (collectively, “Liens”), and Fox shall purchase from SNLLC, all of
SNLLC’s Membership Interest (the “Sale”), at a purchase price equal to Two
Hundred Twenty Five Million dollars ($225,000,000) (the “Purchase Price”),
payable as set forth below in Section 2.3(b).

2.2 Closing Date. The closing of the Sale (the “Closing”) shall take place at
the offices of Jenner & Block LLP, 633 West 5th Street, Los Angeles, California,
at 10:00 a.m., California time, on February 24, 2016, unless the parties
otherwise mutually agree in writing (the “Closing Date”).

2.3 Deliveries at the Closing. At the Closing:

(a) SNLLC and Fox, as applicable, shall deliver or cause to be delivered to the
other:

(i) if so requested by the other party prior to the Closing, a certificate
executed by a duly authorized officer of the requested party certifying that
each of such party’s representations and warranties set forth in Section 3.1 or
Section 3.2, as the case may be, is true, accurate and complete as of the
Closing Date;

 

--------------------------------------------------------------------------------

 

(ii) an assignment of interests, substantially in the form attached hereto as
Exhibit A, executed by a duly authorized officer or manager of SNLLC, evidencing
transfer of SNLLC’s entire Membership Interest to Fox as of the Closing Date;

(iii) a certification of non-foreign status of SNLLC’s direct corporate parent,
substantially in the form attached hereto as Exhibit B; and

(iv) a copy of the written notice of removal that, as of the Closing Date, has
been duly delivered by SNLLC to each of the BRV Board Members; and

(b) subject to (i) satisfaction of the condition set forth in Section 3.4 and
(ii) delivery by the parties of the documents set forth in Section 2.3(a), Fox
shall deliver to SNLLC the Purchase Price, by wire transfer of immediately
available funds to the account designated by SNLLC by notice to Fox on or prior
to the date hereof.

2.4 Termination of Membership. Upon consummation of the Sale, SNLLC immediately
and automatically shall cease to be a Member, shall have no further interest in
or to the Company, its subsidiaries or the Networks and shall have no further
rights or obligations as a Member under the Operating Agreement; provided,
however that (a) the foregoing shall not affect any of SNLLC’s rights, under the
Operating Agreement or applicable law, in its capacity as a Person who formerly
was a Member, or any rights or exculpation of SNLLC or any individual director,
officer, employee or agent of SNLLC under Section 2.2(a) of the Operating
Agreement (the “Continuing Rights”), and (b) SNLLC’s obligations under Section
2.6 of the Operating Agreement, including the exceptions thereto, shall continue
to apply to SNLLC, as if SNLLC were to remain a Member after the Closing, but
solely in respect of proprietary information and trade secrets disclosed to
SNLLC prior to the Closing. For purposes of this Section 2.4, Sections 2.2(a)
and 2.6 of the Operating Agreement, as in effect on the date hereof, are
incorporated herein by this reference; and the parties’ rights and obligations
under this Section 2.4 shall not be affected by any subsequent amendment to the
Operating Agreement.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 SNLLC’s Representations and Warranties. SNLLC hereby represents and warrants
to Fox, as of the date hereof and as of the Closing Date, as follows:

(a) Organization; Status. SNLLC is a limited liability company validly existing
and in good standing under the laws of the State of Delaware. SNLLC is a
disregarded entity for tax purposes, directly and wholly owned by Networks
Holdings, Inc., a Delaware corporation. SNLLC is not a Member in Bankruptcy.

(b) Corporate Power and Authority. SNLLC has full limited liability company
power and authority to enter into and perform its obligations under this
Agreement. All actions necessary to authorize the execution, delivery and
performance of this Agreement by SNLLC have been taken. This Agreement has been
duly executed and delivered by a duly authorized officer or manager of SNLLC.

(c) Enforceability. This Agreement constitutes a legal, valid and binding
obligation of SNLLC, enforceable against SNLLC in accordance with its terms,
except as such enforceability may be affected by applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally, and except that the availability of equitable remedies is
subject to judicial discretion.

(d) No Conflicts or Consents. No consent or approval of any Person other than
SNLLC is required in connection with the execution, delivery or performance of
this Agreement by SNLLC or in connection with SNLLC’s consummation of the Sale;
and such actions and transaction do not and will not (i) violate or conflict
with the Certificate of Incorporation, bylaws or other organizational documents
of SNLLC or any material agreement to which SNLLC is a party or by which it is
bound or (ii) result in or require the grant or creation of any Lien
attributable to SNLLC upon SNLLC’s Membership Interest or any asset of the
Company.

(e) Valid Title. SNLLC has good and valid title to, and upon consummation of the
Sale pursuant hereto Fox shall acquire, SNLLC’s Membership Interest, free and
clear of all Liens. No Person, other than SNLLC, has any right, title or
interest in or to SNLLC’s Membership Interest. SNLLC has not offered, sold or
otherwise transferred SNLLC’s Membership Interest, in whole or in part, to any
of its Affiliates or any third party. Other than this Agreement and the
Operating Agreement, SNLLC’s Membership Interest is not subject to any voting
trust agreement or other Contract restricting or otherwise relating to the
voting, dividend rights or disposition of SNLLC’s Membership Interest.

(f) Sole Interest. SNLLC’s Membership Interest constitutes all of SNLLC’s
interests in the Company, the Company’s subsidiaries and the Networks (whether
classified as a debt, equity, profit or participation interests or otherwise).
The Company is not currently indebted to SNLLC or any of its Affiliates for any
amount, and there are no evidences of indebtedness of the Company (including any
Default Promissory Notes) held directly or indirectly by SNLLC or any Affiliate
thereof.

2

--------------------------------------------------------------------------------

 

(g) Board Members. As of or prior to the Closing, SNLLC will have delivered to
each of the BRV Board Members written notice of such Board Member’s removal by
SNLLC in accordance with Section 4.3 of the Operating Agreement, which removal
shall be effective as of or prior to the Closing Date.

(h) Financial Advisors. No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for SNLLC in connection with the
transactions contemplated by this Agreement, and no Person is entitled to any
fee or commission or like payment in respect thereof.

(i) Knowledge and Information. SNLLC has extensive experience operating and
investing in media businesses, including television networks. SNLLC has
knowledge of the legal, financial and operational status of the Company and has
had the opportunity to receive and review all of the information of the Company
that SNLLC considered necessary or appropriate to make its own determination as
to the value of SNLLC’s Membership Interest and to decide to sell its Membership
Interest at the Purchase Price and on the other terms set forth herein. SNLLC is
not relying upon the Company or Fox to determine the information that SNLLC
should review, and SNLLC acknowledges and agrees that Fox is not acting in a
fiduciary capacity and does not owe any fiduciary duty to SNLLC in connection
with this Agreement or the consummation of the Sale. SNLLC is capable of
evaluating the risks and merits of engaging in the Sale, and it has not been
induced by, and has not relied on, any representation, warranty, statement or
agreement, whether express or implied, and whether made in writing or orally, by
the Company, Fox or any of Fox’s Affiliates or any Person acting on any of such
Persons’ behalf, except for Fox’s representations and warranties expressly set
forth in Section 3.2.

3.2 Fox’s Representations and Warranties. Fox hereby represents and warrants to
SNLLC, as of the date hereof and as of the Closing Date, as follows:

(a) Organization; Status. Fox is a corporation validly existing and in good
standing under the laws of the State of Colorado.

(b) Corporate Power and Authority. Fox has full corporate power and authority to
enter into and perform its obligations under this Agreement. All actions
necessary to authorize the execution, delivery and performance of this Agreement
by Fox have been taken. This Agreement has been duly executed and delivered by a
duly authorized officer of Fox.

(c) Enforceability. This Agreement constitutes a legal, valid and binding
obligation of Fox, enforceable against Fox in accordance with its terms, except
as such enforceability may be affected by applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally,
and except that the availability of equitable remedies is subject to judicial
discretion.

(d) Financial Advisors. No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for Fox in connection with the transactions
contemplated by this Agreement, and no Person is entitled to any fee or
commission or like payment in respect thereof.

(e) No Conflicts or Consents. No consent or approval of any Person other than
Fox is required in connection with the execution, delivery or performance of
this Agreement by Fox or in connection with Fox’s consummation of the Sale; and
such actions and transaction do not and will not violate or conflict with the
Certificate of Incorporation, bylaws or other organizational documents of Fox or
any material agreement to which Fox is a party or by which it is bound.

(f) Knowledge and Information. Fox has extensive experience operating and
investing in media businesses, including television networks. Fox has knowledge
of the legal, financial and operational status of the Company and has had the
opportunity to receive and review all of the information of the Company that Fox
considered necessary or appropriate to make its own determination as to the
value of SNLLC’s Membership Interest and to decide to buy SNLLC’s Membership
Interest at the Purchase Price and on the other terms set forth herein. Fox is
not relying upon SNLLC to determine the information that Fox should review, and
Fox acknowledges and agrees that SNLLC is not acting in a fiduciary capacity and
does not owe any fiduciary duty to Fox in connection with this Agreement or the
consummation of the Sale. Fox acknowledges that SNLLC is not making any
representations or warranties with respect to the business, operations,
prospects, assets, liabilities, obligations or condition, financial or
otherwise, of the Company, its subsidiaries or the Networks. Fox is capable of
evaluating the risks and merits of engaging in the Sale, and it has not been
induced by, and has not relied on, any representation, warranty, statement or
agreement, whether express or implied, and whether made in writing or orally, by
SNLLC or any Person acting on SNLLC’s behalf, except for SNLLC’s representations
and warranties expressly set forth in Section 3.1.

(g) No Registration. Fox acknowledges that SNLLC is selling, and Fox will
acquire, SNLLC’s Membership Interest without registration under the Securities
Act of 1933, as amended, or under similar provisions of any state securities
law. Fox is acquiring SNLLC’s Membership Interest for its own account, for
investment and with no view to the distribution of SNLLC’s Membership Interest.
Fox shall not transfer or attempt to transfer SNLLC’s Membership Interest in the
absence of registration under such Securities Act and any applicable state
securities laws or an available exemption from such registration.

(h) Adequate Funds. Fox has sufficient funds readily available to pay the
Purchase Price at the Closing.

3

--------------------------------------------------------------------------------

 

3.3 Survival. The parties’ representations, warranties and related covenants set
forth in this Agreement shall survive the Closing for the applicable statute of
limitations, except that SNLLC’s representations and warranties set forth in
Sections 3.1(e), and SNLLC’s covenants with respect thereto, shall survive the
Closing indefinitely. All other covenants herein shall survive the Closing until
fully performed.

3.4 Condition to Closing. SNLLC shall promptly notify Fox prior to the Closing
Date in the event that it discovers that any of SNLLC’s representations or
warranties contained in Section 3.1 is untrue, inaccurate or incomplete. Fox’s
obligation to consummate the Sale shall be subject to the condition that each of
SNLLC’s representations and warranties set forth in Section 3.1 is true,
accurate and complete in all respects as of the Closing Date. In the event that
this closing condition is not satisfied but Fox, acting in its sole discretion,
determines to consummate the Sale, SNLLC shall use its commercially reasonable
efforts, including by taking take all actions reasonably requested by Fox and
shall cooperate fully with Fox and the Company, to cause the applicable
representation or warranty to be true, accurate and complete in all respects as
soon as reasonably practicable following the Closing, all of which efforts shall
be taken at SNLLC’s sole cost and expense.

3.5 Indemnification.

(a) Each of SNLLC and Fox shall indemnify and hold the other party and its
Affiliates, including in the case of Fox, the Company and its subsidiaries
(collectively, the “Indemnified Persons”), harmless from and against any Damages
suffered or incurred by any of the Indemnified Persons pursuant to a third party
claim arising out of or resulting from an inaccuracy or breach of any of the
indemnifying party’s representations and warranties set forth in Section 3.1 or
3.2, as the case may be. Additionally, SNLLC shall indemnify and hold Fox and
its Affiliates harmless from and against any costs or other Damages suffered or
incurred by any of such Indemnified Persons to remove any Lien applicable to
SNLLC’s Membership Interest.

(b) None of the officers of Fox, nor any of the Board Members appointed by Fox,
is actually aware of any breach of SNLLC’s representations or warranties set
forth in Section 3.1; and none of the officers of SNLLC, nor any of the Board
Members appointed by SNLLC, is actually aware of any breach of Fox’s
representations or warranties set forth in Section 3.2. Notwithstanding the
foregoing, the Indemnified Persons’ rights to indemnification hereunder shall
not be affected by any investigation conducted or knowledge held or acquired by
an Indemnified Person at any time, whether prior to, on or after the execution
of this Agreement or the Closing.

(c) The indemnification provided by this Section 3.5 shall not limit the
Indemnified Persons’ rights or remedies with respect to any claim arising under
or in respect of this Agreement, including any claim for breach of contract,
fraud or misrepresentation.

ARTICLE IV.

RELEASE

4.1 Release. From and after the Closing and payment of the Purchase Price,
excluding any claims under this Agreement and the Continuing Rights, each party
(including the Company with respect to the release of SNLLC), on behalf of
itself and its current, former and future Affiliates, hereby fully releases,
waives and forever discharges the other party and its Affiliates (including the
BRV Board Members in the case of SNLLC) from any and all action or manner of
action, cause or cause of action, in law or in equity, suits, debts, demands,
damages, judgments, obligations or liabilities of any nature, including
reasonable attorneys’ fees and costs, whether known or unknown, accrued or
unaccrued, fixed or contingent, arising from the beginning of time until and
through the date hereof under the Operating Agreement or in connection with the
Company (collectively, “Claims”), including Claims arising out of or related to,
in part or in whole, directly or indirectly, the Company’s business, operations,
governance, distributions or other matters.

4.2 Waiver of Statutory Protections. Each of the parties hereto acknowledges and
understands that the release provided by such party in Section 4.1 is a full and
general release and includes a release of all Claims, including unknown Claims.
By entering into this Agreement and providing the release set forth in Section
4.1 and the waivers set forth in this Section 4.2, such party is waiving, on
behalf of itself and its Affiliates, significant legal rights that such Persons
otherwise would have and that, in the future, such Persons might come to know
certain facts or circumstances that, if known as of the date hereof, might have
caused such party or its Affiliates not to provide the release set forth in
Section 4.1 or the waivers set forth in this Section 4.2. Despite such
possibility, such party, on behalf of itself and its Affiliates, does hereby
voluntarily and intentionally, with full understanding of the significance and
consequences of such action and after having consulted with legal counsel of its
own choosing regarding same, waive the rights that could have been provided by
California Civil Code Section 1542 or by any other statute, legal decision or
common law principle of similar effect. California Civil Code Section 1542 reads
as follows:

4

--------------------------------------------------------------------------------

 

SECTION 1542. (GENERAL RELEASE - CLAIMS EXTINGUISHED.) A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

ARTICLE V.

COVENANTS

5.1 Further Assurances. From time to time, whether prior to, on or after the
Closing, as and when reasonably requested by either party, the non-requesting
party shall execute, acknowledge, deliver, file or record all such certificates,
agreements, instruments or documents, and shall take or cause to be taken all
such further or other actions, as the requesting party may reasonably deem
necessary or desirable to carry out the intent and purposes of this Agreement,
including the consummation the Sale or, if applicable, removal of any Lien on
SNLLC’s Membership Interest. SNLLC’s obligations hereunder shall be in addition
to any obligation it may have under Section 3.4, if applicable.

5.2 Distributions. From and after the date hereof, SNLLC shall not be entitled
to receive any distributions from the Company, including any distribution of
Excess Cash in respect of the current fiscal quarter of the Company. The Company
believes in good faith that it has made all distributions of Excess Cash that
SNLLC was entitled on or prior to December 31, 2015 to receive pursuant to the
Operating Agreement.

5.3 Confidentiality. The parties shall not disclose to any Person or make any
announcement, press release or other public statement relating in any manner to
this Agreement or any of the terms hereof, except (a) with mutual written
consent, (b) as required by Applicable Law, in which case the disclosing party
shall, to the extent permitted and practicable, allow the other party a
reasonable time to review and comment on the form and substance of the
information to be disclosed or released, (c) SNI may disclose the Sale (and its
financial impact) and the Purchase Price in its securities law filings and other
periodic reports with the SEC or (d) to a party’s and its Affiliates’ legal,
financial and accounting advisors on a need-to-know basis, provided that the
Person receiving such information is advised of the confidential nature of such
information and agrees to keep such information confidential or is subject to a
legal or ethical duty of confidentiality. The parties’ obligations herein with
respect to confidential or proprietary information shall survive the Closing
indefinitely and are in addition to, and shall not limit or otherwise affect,
any other confidentiality obligations that a party may owe to the other, or its
Affiliates, whether pursuant to a written agreement, Applicable Law or
otherwise.

5.4 No Related Party Agreements. None of SNLLC nor any of its Affiliates has any
Affiliated System that is carrying the Networks’ Programming, nor does SNLLC nor
any of its Affiliates have any rights or obligations under the Television Rights
Agreements. Accordingly, Sections 8.3 and 5.7(a)(vi) of the Operating Agreement
are inapplicable to the Sale and the parties hereto agree that (a) SNLLC is not
required to enter into an Affiliation Agreement with the Company and (b) Fox is
not required to assume any obligations or liabilities of SNLLC under any
Television Rights Agreement.

ARTICLE VI.

MISCELLANEOUS

6.1 Expenses. All expenses incurred by or on behalf of a party hereto in
connection with the authorization, preparation and consummation of this
Agreement, including all fees and expenses of agents, representatives, counsel
and accountants engaged by such party in connection with the authorization,
preparation, execution and consummation of this Agreement shall be borne solely
by the party incurring such expense.

6.2 Amendment; Waiver. This Agreement may be modified or amended only by a
writing duly executed by or on behalf of both of the parties hereto. The
observance of any term of this Agreement may be waived only by the party
entitled to enforce such term, but any such waiver shall be effective only if in
a writing signed by the party against which such waiver is to be asserted.
Except as otherwise specifically provided herein, no delay on the part of either
party hereto in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any waiver on the part of any party hereto of any
right, power or privilege hereunder operate as a waiver of any other right,
power or privilege hereunder nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

6.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matters hereof and supersedes any
prior agreement or understanding, whether or not written, between them with
respect to such subject matters.

5

--------------------------------------------------------------------------------

 

6.4 Severability. If any provisions of this Agreement, or the application of
such provision to any Person or circumstance, shall be held invalid, the
remainder of this Agreement or the application of such provision to other
Persons or circumstances shall not be affected thereby, provided that the
parties shall negotiate in good faith with respect to an equitable modification
of the provision or application thereof held to be invalid.

6.5 Notices. All notices, requests, demands, consents and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given (a) when personally delivered to an officer of the receiving
party, (b) five (5) business days after such notice is mailed, certified mail
return receipt requested, first-class postage prepaid or (c) the next business
day after such notice is sent by commercial courier, to the intended recipient
at the address specified below:

If to SNLLC, to:

Scripps Networks, LLC

9721 Sherrill Blvd

Knoxville TN 37932

Attention: Executive Vice President, Chief Legal Officer

If to Fox, to:

FSN Southern Holdings, Inc.

c/o Fox Sports Net, Inc.

10201 West Pico Boulevard

Los Angeles, CA 90064

Attention: President

with a copy (which shall not constitute notice) to:

Fox Networks Group

10201 West Pico Boulevard

Los Angeles, CA 90064

Attention: Executive Vice President and General Counsel

or to such other address as a party shall have last designated by notice to the
other party.

6.6 Assignment. This Agreement and the rights and obligations hereunder shall
not be assignable or transferable by either party without the prior written
consent of the other party; provided, however that Fox may designate an
Affiliate to purchase SNLLC’s Membership Interest in compliance with the
Operating Agreement, which designation shall not relieve Fox of any of its
obligations or liabilities hereunder.

6.7 Third Party Beneficiaries. Except as provided in Section 3.5, 5.3 or ARTICLE
IV, this Agreement is for the benefit of the parties hereto, and nothing herein
expressed or implied shall give or be construed to give to any Person, other
than the parties any legal or equitable rights hereunder.

6.8 Governing Law. This Agreement, the rights and obligations of the parties
relating hereto and any claims or disputes arising hereunder shall be governed
by and construed and enforced in accordance with the laws of the State of New
York, without giving effect to the conflict of laws principles thereof (except
that Section 5-1401 of the New York General Obligations Law shall apply).

6.9 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement.

6.10 Headings. The Article and Section headings in this Agreement are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.

[signature page follows]

 

 

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date set forth in the Preamble hereto.

 

Scripps Networks, LLC

 

 

 

By:

 

/s/ Cynthia L. Gibson

Name:

 

Cynthia L. Gibson

Title:

 

EVP, CLO

 

FSN Southern Holdings, Inc.

 

 

 

By:

 

/s/ Rita L. Tuzon

Name:

 

Rita L. Tuzon

Title:

 

EVP and General Counsel

 

FOX-BRV Southern Sports Holdings, LLC

 

 

 

By:

 

/s/ Rita L. Tuzon

Name:

 

Rita L. Tuzon

Title:

 

EVP and General Counsel

 

 

 

[Signature Page to Purchase Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF ASSIGNMENT OF INTEREST

ASSIGNMENT OF INTEREST

Reference is hereby made to the Purchase Agreement dated as of February 23, 2016
(the “Agreement”), by and between Scripps Networks, LLC, a Delaware limited
liability company, and FSN Southern Holdings, Inc., a Colorado corporation.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement, except where the context otherwise requires.

FOR VALUE RECEIVED, SNLLC hereby sells, assigns and transfers SNLLC's Membership
Interest, in whole, to Fox and does hereby irrevocably constitute and appoint
Fox as its attorney-in-fact, with full power of substitution in the premises, to
transfer such Membership Interest on the books of the Company.

 

Scripps Networks, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF CERTIFICATION OF NON-FOREIGN STATUS

Certification of Non-Foreign Status

Section 1445 of the Internal Revenue Code (“Section 1445”) provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. To inform the transferee that withholding of tax is not
required upon the indirect disposition of a U.S. real property interest by
Networks Holdings, Inc., a Delaware corporation (“Transferor”), the undersigned
hereby certifies the following on behalf of Transferor:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2. Transferor is not a disregarded entity as defined in Treasury Regulation §
1.1445-2(b)(2)(iii);

3. Transferor's U.S. employer identification number is 62-1282758; and

4. Transferor's office address is c/o Scripps Networks, LLC, 9721 Sherrill Blvd
Knoxville TN 37932.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.

Under penalties of perjury, in my capacity as an officer, and on behalf, of
Transferor, I declare that I have examined this certification and to the best of
my knowledge and belief it is true, correct, and complete, and I further declare
that I have authority to sign this document on behalf of Transferor.

 

Networks Holdings, Inc.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 